DETAILED ACTION
1.   	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.   	The information disclosure statements (IDS) submitted on 9/09/2019 has been considered by the examiner.

Drawings
4. 	The drawings submitted on 9/09/2019 are acknowledged and accepted by the examiner.

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the ground of rejection being used in 

Claim Rejections - 35 USC §103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu [US 2013/0201726 A1] in view of Njiende [US 2013/0343091 A1].

Regarding claim 1, Hu discloses a full-bridge resonant conversion circuit [230, FIG. 2C] comprising: a full-bridge rectification unit [S1, S2, S3, S4, FIG. 2C] comprising a first connection end [at 111, FIG. 2C] and a second connection end [at 112, FIG. 2C];
a resonant unit [Lr, Cr, FIG. 2C], connected with the first connection end [at 111, FIG. 2C] and the second connection end [at 112, FIG. 2C], the resonant unit [Lr, Cr, FIG. 2C] comprising a first resonant inductor [Lr, FIG. 2C];

secondary winding [T1 Secondary, FIG. 2C] magnetically coupled with the first primary winding [T1 Primary, FIG. 2C];
a second transformer [T2, FIG. 2C], comprising a second primary winding [T2 Primary, FIG. 2C] connected in series with the first primary winding [T1 Primary,
FIG. 2C], and a second secondary winding [T2 Secondary, FIG. 2C] magnetically coupled with the second primary winding [T2 Primary, FIG. 2C] and connected in parallel with the first secondary winding [T1 Secondary, FIG. 2C];
and a synchronous rectification unit [260, 265, FIG. 2C], [the rectifiers 260 and 265 can also be implemented as diode connected transistors or vacuum tubes,  (paragraph 0035), Thus, 260, 265 is considered as the synchronous rectification unit by transistors] connected with the first secondary winding [T1 Secondary, FIG. 2C] and the second secondary winding [T2 Secondary, FIG. 2C].
Hu does not disclose the resonant unit comprising a second resonant inductor, and a second primary winding connected with the second resonant inductor, wherein the first resonant inductor, the first primary winding, the second primary winding, and the second resonant inductor are sequentially connected in series, the resonant capacitor is connected in series between the first resonant inductor and the first connection end, and a magnetic path distance from the first resonant inductor to the second primary winding is the same as a magnetic path distance from the second resonant inductor to the first primary winding.
However, Njiende teaches the resonant unit [Cr, Lr1, Lr2, FIG. 2] comprising a second resonant inductor [Lr2, FIG. 2], and a second primary winding [P2, FIG. 2] connected with the second resonant inductor [Lr2, FIG. 2], wherein the first resonant inductor [Lr1, FIG. 2], the first primary winding [P1, FIG. 2], the second primary winding [P2, FIG. 2], and the second resonant inductor Lr2, FIG. 2] are sequentially connected in series [Lr1, P1, P2, Lr2 are in series, FIG. 2], the resonant capacitor [Cr, FIG. 2] is connected in series [Cr1, Lr1 are in series, FIG. 2] between the first resonant inductor [Lr1, FIG. 2] and the first connection end [end between Q1 and Q2, FIG. 2], a magnetic path distance [magnetic path distance through P1, FIG. 2] from the first resonant inductor [Lr1, FIG. 2] to the second primary winding [P2, FIG. 2] is the same [Two primary windings P1 and P2 are same and wound on the flange of E core, (see abstract and Fig. 3). The current through primary windings P1 and P2 are same. The inductions on primary windings P1 and P2 are same. Thus, the magnetic path distance from the first resonant inductor Lr1 to the second primary winding P2 through primary winding P1 is the same as the magnetic path distance from the second resonant inductor Lr2 to the first primary winding P1 through primary P2] as a magnetic path distance [magnetic path distance through P2, FIG. 2] from the second resonant inductor [Lr2, FIG. 2] to the first primary winding [P1, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit to include the resonant unit comprising a second resonant inductor, and a second primary winding connected with the second resonant inductor, wherein the first resonant inductor, the first primary winding, the second primary winding, and the second resonant inductor are sequentially connected in series, the resonant capacitor is connected in series between the first resonant inductor and the first connection end, and a magnetic path distance from the first resonant inductor to the second primary winding is the same as a magnetic path distance from the second resonant inductor to the first primary winding of Njiende for the purpose of preferring the first electric winding wires, the first electric winding wires establishing proper electric and mechanical connections (paragraphs 0013).

Regarding claim 10, Hu further discloses the full-bridge resonant conversion circuit [230, FIG. 2C], wherein the full-bridge rectification unit [S1, S2, S3,
S4, FIG. 2C] comprises a first bridge arm [SI, S2, FIG. 2C] and a second bridge arm [S3, S4, FIG. 2C], the first bridge arm [S1, S2, FIG. 2C] comprises a first switch [SI, FIG. 2C] and a second switch [S2, FIG. 2C] connected in series [SI, S2 are in series, FIG. 2C] with the first switch [S1, FIG. 2C], the first connection end [at 111, FIG. 2C] is formed between the first switch [SI, FIG. 2C] and the second switch [S2, FIG. 2C], the second bridge arm [S3, S4, FIG. 2C] comprises a third switch [S3, FIG. 2C] and
a fourth switch [S4, FIG. 2C] connected in series [S3, S4 are in series, FIG. 2C] with the third switch [S3, FIG. 2C], and the second connection end [at 112, FIG. 2C] is formed between the third switch [S3, FIG. 2C] and the fourth switch [S4, FIG. 2C].

8. 	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu [US 2013/0201726 A1] modified by Njiende [US 2013/0343091  A1], as applied to claim 1 above and in view of Chen [US 2018/0191235 A1].

Regarding claim 2, Hu does not disclose the first secondary winding comprises a first sub-winding, a second sub-winding connected with the first sub-winding, a first output end connected with the first sub-winding, a second output end connected with the second sub-winding, and a first tapped output end connected between the first subwinding and the second sub-winding, the second secondary winding comprises a third sub-winding, a fourth sub-winding connected with the third sub-winding, a third output end connected with the third sub-winding, a fourth output end connected with the fourth sub-winding, and a second tapped output end connected between the third subwinding and the fourth sub-winding and connected with the first tapped output end.
However, Chen teaches the first secondary winding [S1, S2 of 142a, FIG.1] comprises a first sub-winding [S1 of 142a, FIG.1], a second sub-winding [S2 of 142a, FIG.1] connected with the first sub-winding [S1 of 142a, FIG.1], a first output end [the end at 152a, FIG. 1] connected with the first sub-winding [S1 of 142a, FIG. 1], a second output end [the end at 152b, FIG. 1] connected with the second sub-winding [S2 of 142a, FIG.1], and a first tapped output end [the end between S1 and S2 of 142a, FIG. 1] connected between the first sub-winding [S1 of 142a, FIG.1] and the second sub-winding [S2 of 142a, FIG.1], the second secondary winding [S7, S8 of 142b, FIG. 1] comprises a third sub-winding [S7 of 142b, FIG. 1], a fourth sub-winding [S8 of 142b, FIG. 1] connected with the third sub-winding [S7 of 142b, FIG. 1], a third output end [the end at 154a, FIG. 1] connected with the third sub-winding [S7 of 142b, FIG. 1], a fourth output end [the end at 154b, FIG. 1] connected with the fourth sub-winding [S8 of 142b, FIG. 1], and a second tapped output end [the end between S7 and S8 of 142b, FIG. 1] 
connected between the third subwinding [S7 of 142b, FIG. 1] and the fourth sub-winding [S8 of 142b, FIG. 1] and connected with the first tapped output end [the end between S1 and S2 of 142a, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit of Flu to include the resonant unit comprising a second resonant inductor, and a second primary winding connected with the second resonant inductor of Chen for the purpose of reducing a required magnetic effect area to perform a high-frequency switching operation, (paragraph 0025).

Regarding claim 3, Hu does not disclose the polarity of the first sub-winding and the second sub-winding is the same as the polarity of the first primary winding, and the polarity of the third sub-winding and the fourth sub-winding is the same as the polarity of the second primary winding.
However, Chen teaches the polarity [polarity on S1 and S2 of 142a, FIG. 1] of the first subwinding [S1 of 142a, FIG.1] and the second sub-winding [S2 of 142a, FIG.1] is the same as the polarity [polarity on P1 of 142a, FIG. 1 ] of the first primary winding [P1, FIG. 1], and the polarity [polarity on S7 and S8 of 142b, FIG. 1] of the third sub-winding [S7 of 142b, FIG. 1 ] and the fourth sub-winding [S8 of 142B, FIG. 1] is the same as the polarity [polarity on P4 of 142b, FIG. 1 ] of the second primary winding [P4, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit of Hu to include the polarity of the first sub-winding and the second sub-winding is the same as the polarity of the first primary winding, and the polarity of the third sub-winding and the fourth sub-winding is the same as the polarity of the second primary winding of Chen for the purpose of reducing a required magnetic effect area to perform a high-frequency switching operation, (paragraph 0025). 

Regarding claim 4, Hu further discloses the full-bridge resonant conversion circuit [230, FIG. 2C], wherein the full-bridge rectification unit [S1, S2, S3, S4, FIG. 2C] comprises a first bridge arm [SI, S2, FIG. 2C] and a second bridge arm [S3, S4, FIG. 2C], the first bridge arm [SI, S2, FIG. 2C] comprises a first switch [SI, FIG. 2C] and a second switch [S2, FIG. 2C] connected in series [SI, S2 are in series, FIG. 2C] with the first switch [SI, FIG. 2C], the first connection end [at 111, FIG. 2C] is formed between the first switch [SI, FIG. 2C] and the second switch [S2, FIG. 2C], the second bridge arm [S3, S4, FIG. 2C] comprises a third switch [S3, FIG. 2C] and a fourth switch [S4, FIG. 2C] connected in series [S3, S4 are in series, FIG. 2C] with the third switch [S3, FIG. 2C], and the second connection end [at 112, FIG. 2C] is formed between the third switch [S3, FIG. 2C] and the fourth switch [S4, FIG. 2C].

Regarding claims 5 and 7, Flu does not disclose the synchronous rectification unit comprises a power reference (GND), a power output end connected with the first tapped output end and the second tapped output end, a fifth switch connected with the first output end and the power reference, a sixth switch connected with the second output end and the power reference, a seventh switch connected with the third output end and the power reference, and an eighth switch connected with the fourth output end and the power reference.
However, Chen teaches the synchronous rectification unit [SR1, SR2, SR7, SR8, FIG. 1] comprises a power reference (GND) [at ground, FIG. 1], a power output end [at Vo, FIG. 1] connected with the first tapped output end [the end between S1 and S2 of 142a, FIG. 1] and the second tapped output end [the end between S7 and S8 of 142b, FIG. 1], a fifth switch [SR1, FIG. 1] connected with the first output end [the end at 152a, FIG. 1] and the power reference [at ground, FIG. 1], a sixth switch [SR2, FIG. 1] connected with the second output end [the end at 152b, FIG. 1] and the power reference [at ground, FIG. 1], a seventh switch [SR7, FIG. 1] connected with the third output end [the end at 154a, FIG. 1] and the power reference [at ground, FIG. 1], and an eighth switch [SR8, FIG. 1] connected with the fourth output end [the end at 154b, FIG. 1] and the power reference [at ground, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit of Hu to include the synchronous rectification unit comprises a power reference (GND), a power output end connected with the first tapped output end and the second tapped output end, a fifth switch connected with the first output end and the power reference, a sixth switch connected with the second output end and the power reference, a seventh switch connected with the third output end and the power 5 reference, and an eighth switch connected with the fourth output end and the power reference of Chen for the purpose of reducing a required magnetic effect area to perform a high-frequency switching operation, (paragraph 0025).

Regarding claim 6, Hu further discloses the first switch [S1, FIG. 2C], the second switch [S2, FIG. 2C], the third switch [S3, FIG. 2C], the fourth switch [S4, FIG. 2C] are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET) [S1, S2, S3, S4, FIG. 2C, (paragraph 0086)].
Hu does not disclose the fifth switch, the sixth switch, the seventh switch, and the eighth switch are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET).
However, Njiende teaches the fifth switch [SR1, FIG. 1], the sixth switch [SR2, FIG. 1],the seventh switch [SR7, FIG. 1], and the eighth switch [SR8, FIG. 1] are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET) [SR1, SR2, SR7, SR8, FIG. 1, (paragraph 0077)]
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit of Hu to include the fifth switch, the sixth switch, the seventh switch, and the eighth switch are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET) of Chen for the purpose of reducing a required magnetic effect area to perform a high-frequency switching operation, (paragraph 0025).

Regarding claim 8, Hu does not disclose the fifth switch, the sixth switch, the seventh switch, and the eighth switch are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET).
However, Njiende teaches the fifth switch [SR1, FIG. 1], the sixth switch [SR2, FIG. 1], the seventh switch [SR7, FIG. 1], and the eighth switch [SR8, FIG. 1] are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET) [SR1, SR2, SR7, SR8, FIG. 1, (paragraph 0077)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the full-bridge resonant conversion circuit of Hu to include the fifth switch, the sixth switch, the seventh switch, and the eighth switch are respectively a metal-oxide-semiconductor field-effect transistor (MOSFET) of Chen for the purpose of reducing a required magnetic effect area to perform a high-frequency switching operation, (paragraph 0025).

Regarding claim 9, Hu further discloses the synchronous rectification unit [260, 265, FIG. 2C] comprises at least one capacitor [CO, FIG. 2C] connected with the power output end [upper end CO, FIG. 2C] and the power reference [lower end of CO, FIG. 2C].




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838